            Case 1:05-cr-01115-WHP Document 283 Filed 07/08/21 Page 1 of 8
Page 1 of 8
June 27, 2021
AUSA John M. McEnany
USAO Criminal Evidence Coordinator
Second attempt to obtain Brady compliance

                                  Office of Ulysses T. Ware
                                              123 Linden Blvd.
                                                  Suite 9-L
                                             Brooklyn, NY 11226
                                               (718) 844-1260
                                           Utware007@gmail.com


                                                June 27, 2021

Via email: john.mcenany@usdoj.gov
Mr. John M. McEnany, Esq.
Criminal evidence coordinator
Office of the United States Attorney
For the Southern District of New York
1 St. Andrews Plaza
New York, NY 10007

RE: U.S. v. Ware, 04cr1224 and 05cr1115 (SDNY) written Brady disclosure orders, May 19, 2006,
Dkt 17, Tr. 5-9 (05cr1115), Exhibit #1, and August 10, 2007, Dkt. 32 (04cr1224), Exhibit #2, jointly,
(the "Brady Orders").


Mr. McEnany:

        On June 23, 2021, Mr. Ware wrote to you in your official capacity as the purported
“Criminal Evidence Coordinator” for the USAO (SDNY) as you have officially descripted yourself
in previous representations to the court during the Nejad Brady violation fiasco.1 In the June 23,
2021, letter, (the “Brady Letter”) you were requested to provide by June 25, 2021, the written
answers to several pertinent dispositive Brady questions that you in your official capacity as the
purported Criminal Evidence Coordinator would presumptive have or know the answers. Mr.
Ware has not received any response from you or the USAO in regard to his June 23, 2021, Brady
Letter, which is highly unusual, and irregular given the “continuing duty”2 of the USAO to disclose
material Brady evidence required by written court orders.



1
    See Dkt. 352 in U.S. v. Nejad, 18cr0224 (AJN).

2
    Quoting Pauley, J., in the May 19, 2006, Order, Tr. 5-9, 05cr1115 (SDNY), see Exhibit 1-1 and 1-2.
            Case 1:05-cr-01115-WHP Document 283 Filed 07/08/21 Page 2 of 8
Page 2 of 8
June 27, 2021
AUSA John M. McEnany
USAO Criminal Evidence Coordinator
Second attempt to obtain Brady compliance

       Accordingly, Mr. McEnany Mr. Ware is again inquiring on you and the USAO to address
questions 1-14 in the Brady Letter, provide written answers to each inquiry, and file the same in
the Court under oath in compliance with the outstanding Brady orders.3
       Please address and answer each of the inquiries in the Brady Letter not later than 12:00
noon on June 28, 2021, where time is of the essence.

        Mr. McEnany this matter has reached a critical juncture, and one would think that you
and the USAO would eagerly come forth and give a complete account of your Brady disclosure
obligations. Due to your obstinance, reticence, and refusal to confirm or deny the inquiries in the
Brady Letter, this matter will now require extraordinary relief4 given the extraordinary
prosecutorial misconduct currently being practice by you and your office in direct willful and
deliberate resistance to and disobedience of written Brady disclosure orders. A very serious
offense for a federal prosecutor to commit.

        Therefore, please be advised that unless Mr. Ware receives your written under oath
response to his Brady Letter not later than 12:00 noon on June 28, 2021, where time is of the
essence, Mr. Ware will seek an emergency show cause order that seeks to hold you and the
USAO in civil and criminal contempt of the Brady Orders. I am sure that you cannot personally
afford to be held in criminal contempt of Brady Orders given your purported position in the USAO
and the precedent that will be set. However, the choice is yours to make.


Sincerely,


Ulysses T. Ware
__________________________________
/s/ Ulysses T. Ware

Cc:       District Judge William H. Pauley, III
          Acting USA Audrey Strauss
          AUSA Melissa Childs
          Jeffrey R. Ragsdale, Counsel DOJ’s Office of Professional Responsibility




3
    See Exhibits 1 and 2.

4
    18 USC 401(2) and 401(3) criminal contempt, the continued willful resistance to lawful court orders.
         Case 1:05-cr-01115-WHP Document 283 Filed 07/08/21 Page 3 of 8
Page 3 of 8
June 27, 2021
AUSA John M. McEnany
USAO Criminal Evidence Coordinator
Second attempt to obtain Brady compliance

                                   Exhibit #1-1
         Case 1:05-cr-01115-WHP Document 283 Filed 07/08/21 Page 4 of 8
Page 4 of 8
June 27, 2021
AUSA John M. McEnany
USAO Criminal Evidence Coordinator
Second attempt to obtain Brady compliance

                                   Exhibit #1-2
         Case 1:05-cr-01115-WHP Document 283 Filed 07/08/21 Page 5 of 8
Page 5 of 8
June 27, 2021
AUSA John M. McEnany
USAO Criminal Evidence Coordinator
Second attempt to obtain Brady compliance

                                   Exhibit #2-1
         Case 1:05-cr-01115-WHP Document 283 Filed 07/08/21 Page 6 of 8
Page 6 of 8
June 27, 2021
AUSA John M. McEnany
USAO Criminal Evidence Coordinator
Second attempt to obtain Brady compliance

                                   Exhibit #2-2
         Case 1:05-cr-01115-WHP Document 283 Filed 07/08/21 Page 7 of 8
Page 7 of 8
June 27, 2021
AUSA John M. McEnany
USAO Criminal Evidence Coordinator
Second attempt to obtain Brady compliance

                             Exhibit #3-1
                 Undisclosed material Brady evidence
         Case 1:05-cr-01115-WHP Document 283 Filed 07/08/21 Page 8 of 8
Page 8 of 8
June 27, 2021
AUSA John M. McEnany
USAO Criminal Evidence Coordinator
Second attempt to obtain Brady compliance

                             Exhibit #4-1
                 Undisclosed material Brady evidence
